Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  Claims 12 and 13 are newly added claims and therefore should not contain underlined text.  Underlining of text is for purposes of indicating an amendment to a previously filed claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, lines 1-2 recite “wherein at least one of said containers contains a base, said base housing”, yet claim 1 already recites “a first container having a first base and a second container having a second base”.  Therefore it is unclear if the base recited in claim 12 is the same or different from the base recited in claim 1.  For purposes of substantive examination, the base of claim 12 is interpreted as being the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessard (US1999328).
Regarding claim 1, Lessard teaches a cosmetic accessory (Column 1, lines 1-4; Column 1, lines 45-55), comprising at least two cosmetic containers (Figure 1, Figure 2, #1 and #2) including a first container (Figure 2, #1) having a first base (Figure 2, base has lateral walls #5 and #4 and the longitudinal walls running between them) and a second container (Figure 2, #2) having a second base (Figure 2, base has lateral walls 
Regarding claim 2, Lessard teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein a first lid sits atop the first base of the first container (Figures 1 and 7, #12 sits atop base in container #1) and a second lid sits atop the second base of the second container (Figures 1 and 7, #12 sits atop base in container #2).
Regarding claim 3, Lessard teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the first container is arranged to rotate up to approximately 180 degrees about the lateral pivot member relative to the second container (Figures 1 and 2, #1 and #2).
Regarding claim 4, Lessard teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein at least one cosmetic container selected from the at least two cosmetic containers (Figure 2, #1) provides a mirror inside of an interior of a lid (Figure 2, #13 is mirror inside of #12; Column 2, lines 3-5), the lid secured to the at least one cosmetic container (Figure 2, #12 is secured to #1 by a hinge).
Regarding claim 5, Lessard teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the at least two cosmetic 
Regarding claim 6, Lessard teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the at least two cosmetic containers engage with one another in a stacked arrangement (Figure 1, #1 is stacked on top of #2).
Regarding claim 7, Lessard teaches all of the elements of the claimed invention as stated above for claim 6 and further teaches wherein the at least two cosmetic containers engage with one another utilizing male and female connectors (refer to Annotated and Enlarged Figure 6, below and Column 1, lines 24-29; Merriam-Webster defines a latch as “a fastener (as for a door) consisting essentially of a pivoted bar that falls into a notch”, therefore, the element #3 must inherently have a male member (bar) and a female member (notch)).

    PNG
    media_image1.png
    588
    905
    media_image1.png
    Greyscale

Regarding claim 10, Lessard teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the at least two cosmetic containers each provide storage space (Figure 2, #1 and #2 store elements #10 and #11; Column 1, lines 51-53).
Regarding claim 11, Lessard teaches all of the elements of the claimed invention as stated above for claim and further teaches wherein the at least two cosmetic containers form a modular arrangement (Merriam-Webster defines Modular as “of, relating to or based on a module or modulus”; the two containers in Figure 2, #1 and #2 can be considered modules) capable of connecting side-by-side (Figure 2, #1 and #2 are connected side by side).

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metcalf (US1798620).
Regarding claim 1, Metcalf discloses a cosmetic accessory (10, refer to Figures 1-7), comprising: at least two cosmetic containers (11, 12, Figure 1) including a first container (11, Figure 1) having a first base (13) and a second container (12) having a second base (14), wherein the first base is pivotally attached to the second base about a lateral pivot member (25, 26, Figure 3), and wherein at least one of said containers contains a puff (41, Figure 2).
Regarding claim 2, Metcalf discloses the cosmetic accessory of claim 1, wherein a first lid (37, Figure 3) sits atop the first base of the first container and a second lid (64, Figure 3) sits atop the second base of the second container.
Regarding claim 3, Metcalf discloses the cosmetic accessory of claim 1, wherein the first container is arranged to rotate up to approximately 180 degrees about the lateral pivot member relative to the second container (refer to Figures 1-3).
Regarding claim 4, Metcalf discloses the cosmetic accessory of claim 1, wherein at least one cosmetic container selected from the at least two cosmetic containers 
Regarding claim 5, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers are arranged to form a closed configuration about the lateral pivot member (best shown in Figure 1).
Regarding claim 6, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers engage with one another in a stacked arrangement (refer to Figure 1, wherein the second container is stacked atop the first container and the two containers are engaged via catch, 78).
Regarding claim 7, Metcalf discloses the cosmetic accessory of claim 6, wherein the at least two cosmetic containers engage with one another utilizing male and female connectors (the first and second containers are engaged via spring catch, 78, engaging into slot, 79; where the spring catch is a male connector and the slot if a female connector; additionally refer to Column 3, line 60 – Column 4, line 70).
Regarding claim 10, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers each provide storage space (best shown in Figures 3-4).
Regarding claim 11, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers form a modular arrangement capable of connecting side-by-side (Merriam-Webster defines modular as “of, relating to or based on a module”, where Metcalf’s first and second cosmetic containers are modules and are connected side-by-side, as best shown in Figures 2-3).
Regarding claim 12, Metcalf discloses the cosmetic accessory according to claim 1, wherein at least one of said containers contains a base, said base housing a cosmetic composition (best shown in Figures 3-5; additionally refer to Column 3, lines 26-29).
Regarding claim 13, Metcalf discloses the cosmetic accessory according to claim 12, wherein at least one of said containers comprises a puff tray (37), said puff tray serving as a lid for said base (refer to Column 2, line 99 – Column 3, line 6).

Claims 1, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioi et al. (US4696317).
Regarding claim 1, Shioi discloses a cosmetic accessory (refer to Figures 1-7), comprising: at least two cosmetic containers including a first container (interior of 10) having a first base (not labeled but are the walls/structure forming the container, 10; refer to Figure 1) and a second container (interior of 12) having a second base (not labeled, but are the horizontal and vertical walls forming container, 12; refer to Figure 1), wherein the first base is pivotally attached to the second base about a lateral pivot member (36, 38, 26, 28, 40), and wherein at least one of said containers contains a puff (the first container contains a puff, 18, as best shown in Figures 3-5 and 7).
Regarding claim 9, Shioi discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers are different in shape and size (referring to Figure 1, the first container comprises a rectangular bowl-shape whereas the second container comprises a flange with vertical walls protruding therefrom, thus the two containers have different shapes; the first and second containers additionally have different sizes in at least one dimension as best shown in Figure 2, wherein a side wall of the second 
Regarding claim 10, Shioi discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers each provide storage space (best shown in Figures 3-5 and 7 wherein both of the containers are shown to be storing a cosmetic related product).
Regarding claim 12, Shioi discloses the cosmetic accessory according to claim 1, wherein at least one of said containers contains a base, said base housing a cosmetic composition (best shown in Figures 3-5 and 7, wherein the second container is housing cosmetic composition, 32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lessard (US1999328).
Regarding claim 12, Lessard discloses the cosmetic accessory of claim 1, wherein at least one of said containers contains a base, as applied above.  Lessard does not explicitly disclose wherein the base houses a cosmetic composition; however, Lessard does disclose that the containers are “adapted to contain rouge or face powder or the like” (refer to Column 2, lines 9-11), or “adapted to contain…lip sticks…to retain eyebrow pencils” (refer to Column 2, lines 17-18), thereby demonstrating that intended use of Lessard’s cosmetic accessory is to house cosmetics.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lessard’s cosmetic accessory such that the base houses a cosmetic composition, since Lessard discloses that the base’s intended use is to house a cosmetic composition, and since such a modification provides the advantage of a means for conveniently storing a cosmetic composition along with other accessories to be used therewith.
Claims 1, 3, 5-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US2018/0020810) as evidenced by Metcalf (US1798620).
Regarding claim 1, Eberlein discloses a cosmetic accessory (refer to Figures 1-8), comprising: at least two cosmetic containers including a first container (12) having a first base (34, 36) and a second container (14) having a second base (44, 46), wherein the first base is pivotally attached to the second base about a lateral pivot member (50).  Eberlein does not explicitly disclose wherein at least one of said containers contains a puff; however, Eberlein does disclose that the containers may comprise an applicator 
Regarding claim 3, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the first container is arranged to rotate up to approximately 180 degrees about the lateral pivot member relative to the second container (refer to Figures 1 and 6A).
Regarding claim 5, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers are arranged to form a closed configuration about the lateral pivot member (refer to Figure 1).
Regarding claim 6, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers engage with one another in a stacked arrangement (best shown in Figures 1-2, and 8 wherein the first and second containers are stacked one on top of another; additionally refer to Paragraphs [0014-0015] which states that the first and second cosmetic containers may be magnetically engaged).
Regarding claim 8, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 6.  Eberlein further discloses, wherein the at least two cosmetic containers are identical in shape and size (refer to Paragraph [0016] which states that the first and second cosmetic containers may be symmetric when in the fully open configuration, i.e. they are identical).
Regarding claim 9, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein at least two cosmetic containers are different in shape and size (refer to Paragraph [0032] which states that the two containers may the same in size and shape “although this is not required”, therefore the two containers are different in size and shape).
Regarding claim 10, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers each provide storage space (best shown in Figures 4-5, 6A, 7).
Regarding claim 11, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers form a modular arrangement capable of connecting side-by-side Merriam-Webster defines modular as “of, relating to or based on a module”, where Eberlein’s first 
Regarding claim 12, Eberlein as evidenced by Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein at least one of said containers contains a base, said base housing a cosmetic composition (refer to Paragraph [0036]).

Response to Arguments
Applicant's arguments filed 08/02/2021 regarding the 35 USC 102(a)(1) rejection of claims 1-5 and 7-11 as anticipated by Lessard (US1999328) have been fully considered but they are not persuasive. 
Argument #1:
Amended claim 1 recites a cosmetic container comprising “a puff”.  Lessard fails to recite or suggest puff-type applicators.
Response #1:
Lessard explicitly discloses a cosmetic container comprising “powder puffs”, indicated by reference numeral 11 (refer to Column 1, lines 52-53); additionally refer to Figure 2 below, showing the puffs.  Thus, Lessard teaches all of the limitations of amended claim 1 and therefore the 35 USC 102 rejection of claims 1-5 and 7-11 as anticipated by Lessard is maintained.

    PNG
    media_image2.png
    423
    736
    media_image2.png
    Greyscale

Applicant’s arguments, see Page 1, filed 08/02/2021, with respect to the 35 USC 102(a)(1) rejection of claims 1, 6, and 8 as anticipated by Cline (US2556066) have been fully considered and are persuasive.  The rejection of claims 1, 6, and 8 as anticipated by Cline has been withdrawn.  
Applicant’s arguments, see Page 1, filed 08/02/2021, with respect to the 35 USC 102(a)(1) rejection of claims 1 and 9 as anticipated by Baxter (US6681780),  have been fully considered and are persuasive since Baxter does not disclose a puff, as required by amended claim 1.  The rejection of claims 1 and 9 as anticipated by Baxter has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772